Name: Commission Regulation (EC) No 1294/94 of 3 June 1994 on implementing measures of the trade arrangements applicable on imports of certain goods resulting from the processing of agricultural products
 Type: Regulation
 Subject Matter: prices;  taxation;  international trade;  trade;  agri-foodstuffs
 Date Published: nan

 No L 141 /12 Official Journal of the European Communities 4. 6. 94 COMMISSION REGULATION (EC) No 1294/94 of 3 June 1994 on implementing measures of the trade arrangements applicable on imports of certain goods resulting from the processing of agricultural products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 13 thereof, Whereas Council Regulation (EEC) No 3034/80 (2), as last amended by Commission Regulation (EEC) No 572/91 (3), had fixed the implementing measures of the regime of the variable component levies and the additional duties, applicable on imports of certain goods resulting from the processing of agricultural products ; Whereas Regulation (EEC) No 3034/80, pursuant to Article 21 of Regulation (EC) No 3448/93, shall be repealed on the date of entry into force of the Commis ­ sion Regulation adopted by virtue of Article 13 of that same Regulation (EC) No 3448/93 ; Whereas therefore the Commission shall determine for certain goods covered by that Regulation the type and characteristics of the basic products to be used for the calculation of the variable component levies and the addi ­ tional duties on sugar and flour applicable to these goods, and the quantities of such basic products considered to have been used in their manufacture ; Whereas in the given circumstances the variable compo ­ nent levied on imports of chemically pure fructose, esta ­ blished by Council Regulation (EEC) No 1436/90 (4) amending Regulation (EEC) No 3033/80 (5) in order to restore normal terms of competition must be continued ; whereas it is appropriate that the level of that variable component should be aligned with the level of the levy on isoglucose which can compete directly with fructose ; whereas it shall however not apply to fructose originating from third countries with which the Community has entered into preferential trade agreements ; Whereas in order to avoid the levying of amounts with little economic interest a minimum shall be fixed ; Article 1 With a view to establishing the differences of prices referred to in Article 3 (2) of Regulation (EC) No 3448/93 the following agricultural products shall be considered as basic products :  common wheat,  durum wheat,  rye,  barley,  maize,  long grain husked rice, hereinafter referred to as 'rice',  white sugar,  molasses,  milk powder complying with the definition of the Group 2 pilot product given in Annex I to Council Regulation (EEC) No 2915/79 of 18 December 1979, determining the groups of products and the special provisions for calculating levies on milk and milk products (6), hereinafter referred to as 'skimmed-milk powder (PG2)',  milk powder complying with the definition of the Group 3 pilot product given in Annex I to Regulation (EEC) No 2915/79, hereinafter referred to as 'whole ­ milk powder (PG3)\  butter complying with the definition of the Group 6 pilot product given in Annex I to Regulation (EEC) No 2915/79, hereinafter referred to as 'butter (PG6)\ Article 2 The quantities of basic products considered to have been used in the manufacture of goods listed in Table 1 of Annex B to Regulation (EC) No 3448/93 shall be as shown in Annex I hereto in respect of the relevant speci ­ fications in the combined nomenclature. o OJ No L 318 , 20. 12. 1993, p. 18 . O OJ No L 323, 29. 11 . 1980, p. 7. 0 OJ No L 63, 9 . 3 . 1991 , p. 24. (4) OJ No L 138 , 31 . 5. 1990, p. 9 . 0 OJ No L 323, 29. 11 . 1980, p. 1 . (6) OJ No L 329, 24. 12. 1979, p. 1 . 4. 6. 94 Official Journal of the European Communities No L 141 /13 1702 30 10, 1702 40 10, 1702 60 10 and 1702 90 30, fixed according to the rules established by the common organ ­ ization of the market in sugar. The variable component mentioned in paragraph 1 shall not apply to imports of goods falling within CN code 1702 50 originating in third countries with which the Community has concluded a preferential trade agreement. For goods falling within CN codes for which Annex I refers to Annex II, such quantities shall be as shown in Annex II. For these latter goods, an additional code shall apply, according to the composition of the goods, as shown in Annex III. Article 3 The quantities of sugar and cereals to be taken into con ­ sideration in calculating the additional duties on sugar (AD S/Z) and on flour (AD F/M) shall be as shown in Annex II under B and C, for the given contents of sucrose, invert sugar and/or isoglucose, and of starch and/or glucose, respectively. However, at the request of the interested party the addi ­ tional duty shall be calculated on the basis of the real content, whereby 100 kg of white sugar shall correspond to 100 kg of sucrose, invert sugar and/or isoglucose, and 220 kg of common wheat shall correspond to 100 kg of starch and/or glucose. Article 4 The variable component charged on imports of goods falling within CN code 1702 50 shall be equal to the levy on imports of isoglucose falling within CN codes Article 5 The variable components referred to in Article 3 and the additional duties referred to in Article 4 of Regulation (EC) No 3448/93 shall be fixed at zero if the amount calculated for 100 kg of goods is less than ECU 2,0. Article 6 This Regulation shall enter into force on 1 August 1994. References in Community Instruments to Regulation (EEC) No 3034/80 or to any articles thereof shall be considered as references to this Regulation or to the corresponding articles thereof. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 1994. For the Commission Martin BANGEMANN Member of the Commission No L 141 / 14 Official Journal of the European Communities 4. 6. 94 ANNEX I (per 100 kg of goods) CN Code Description Common wheat Durumwheat Rye Barley Maize Rice Whitesugar Molasses Skimmed-milk powder(PG2) Whole-milk powder(PG3) Butter (PG6) kg kg kg kg kg kg kg kg kg kg kg (1 ) (2) (3) (4) (S) (6) (7) (8) (9) ( 10) (11 ) (12) ( 13) 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa : 0403 10  Yoghurt :   Flavoured or containing added fruit or cocoa : In powder, granules or other solid forms, of a milkfat content by weight : 51     Not exceeding 1,5 % 100 53     Exceeding 1,5 % but not exceed ­ ing 27 % 100 59     Exceeding 27 % 42 68 Other, of a milkfat content by weight : 91 -     Not exceeding 3 % 9 2 93     Exceeding 3 % but not exceeding 6 % 8 5 99     Exceeding 6 % 8 10 0403 90 - Other : Flavoured or containing added fruit or cocoa :    In powder, granules or other solid forms, of a milkfat content by weight : 71 Not exceeding 1,5 % 100 73  Exceeding 1,5 % but not exceed ­ ing 27 % 100 79     Exceeding 27 % 42 68   Other, of a milkfat content by weight : 91    Not exceeding 3 % 9 2 93 Exceeding 3 % but not exceeding 6 % 8 5 99 _ _ __ Exceeding 6 % 8 10 0710 Vegetables (uncooked or cooked by steaming or by boiling in water), frozen : 0710 40  Sweet corn 100(a) 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solu ­ tions), but unsuitable in that state for imme ­ diate consumption : 0711 90  Other vegetables ; mixtures of vegetables : 30   Sweet corn 100 (a) (a) Per 100 kilograms of drained sweet potatoes ect., or maize. 4. 6. 94 Official Journal of the European Communities No L 141 / 15 ^ (2) (3) (4) (5) (6) (7) (8) (9) ( 10) ( 11 ) ( 12) ( 13) 1517 Margarine ; edible mixtures or prepartions of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading No 1516 : 1517 10  Margarine, excluding liquid margarine : 10   Containing more than 10 % but not more than 1 5 % by weight of milkfats 1 5 1517 90 - Other : 10   Containing more than 10 % but not more than 1 5 % by weight of milkfats 1 5 1702 50 Chemically pure fructose' (h) 1704 Sugar confectionery (including white choco ­ late), not containing cocoa : 1704 10  Chewing gum, whether or not sugar-coated :   Containing less than 60 % by weight of sucrose (including invert sugar expressed as sucrose) : 11    Gum in strips 30 58 19    Other 30 58 Containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose) : 91    Gum in strips 16 70 99    Other 16 70 1704 90 - Other : 30   White chocolate 45 20  Other : 51 See Annex II to 99 1806 Chocolate and other food preparations contai ­ ning cocoa : 1806 10  Cocoa powder, containing added sugar or other sweetening matter : 10   Containing no sucrose or containing less than 65 % by weight of sucrose (inclu ­ ding invert sugar expressed as sucrose) and/or isoglucose expressed as sucrose 60 (c) 30 Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) and/or isoglucose expressed as sucrose 75 90 Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) and/or isoglucose expressed as sucrose 100 (b) See Article 4 of the Regulation . (c) The variable component (MOB) is not chargeable on the importation of products not containing or containing less than 5 % by weight of sucrose (including invert sugar calculated as sucrose) and/or of isoglucose, calculated as sucrose . No L 141 /16 Official Journal of the European Communities 4. 6 . 94 1 2) 3 (4 (5 (6) (7) 8) (9) 10 11 12 13 1 806 20  Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings of a content exceeding 2 kg : See Annex II   Other, in blocks, slabs or bars : 1806 31    Filled See Annex II 1806 32 Not filled : 10     With added cereal , fruit or nuts See Annex II 90 . J Other : (d)     Containing by weight 3 % or more but less than 6 % of milkfat 50 20 Other See Annex II 1806 90 - Other : 11 See Annex II to 90 1901 Malt extract ; food preparations of flour, meal , starch or malt extract, not containing cocoa powder or containing cocoa powder, in a proportion by weight of less than 50 %, not elsewhere specified or included ; food prepara ­ tions of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 % not elsewhere specified or included : 1901 10  Preparations for infant use, put up for retail sale See Annex II 1901 20  Mixes and doughs for the preparation of I I I I I I I I I I bakers' wares of heading No 1905 See Annex II 1901 90 - Other :   Malt extract : 11    With a dry extract content of 90 % or more by weight 195 19    Other 159 90  Other See Annex II 1902 Pasta, whether or not cooked or stuffed (with meat of other substances) or otherwise prepared such as spaghetti, macaroni , noodles , lasagne, gnocchi, ravioli, canneloni, couscous, whether or not prepared :  Uncooked pasta not stuffed or otherwise prepared : 1902 11   Containing eggs 167 (d) for these goods the additionnal code 6920 is applicable . No L 141 / 174. 6. 94 Official Journal of the European Communities (1 ) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11 ) ( 12) ( 13) 1902 19 Other : (e)    durum wheat, pasta, not containing or containing by weight not more than 3 % of other cereals 167 (f)    other 67 100 1902 20 - Stuffed pasta whether or not cooked or otherwise prepared : Other : 91    Cooked 41 99    Other 116 1902 30  Other pasta : 10   Dried 167 90   Other 66 1902 40  Couscous : 10   Unprepared 167 90   Other 66 1903 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, sittings or similar forms 161 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes) ; cereals , other than maize (corn), in grain form, pre-cooked or otherwise prepared : 1904 10  Prepared foods obtained by the swelling or roasting of cereal or cereal products : 10   Obtained from maize 213 30 Obtained from rice 174 90 Other 53 53 53 53 1904 90  Other : 10 Rice 174 90   Other 174 1905 Bread, pastry, cakes, biscuits and other baker's wares, whether or not containing cocoa, communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products : 1905 10  Crispbread 140 1905 20  Gingerbread and the like : 10   Containing by weight of sucrose less than 30 % (including invert sugar expressed as sucrose) 44 40 25 30   Containing by weight of sucrose 30 % or more but less than 50 % (including invert sugar expressed as sucrose) 33 30 45 90   Containing by weight of sucrose 50 % (including invert sugar expressed as sucrose) 22 20 65 1905 30 11  Sweet biscuits ; waffles and wafers See Annex II to 99 (e) for these goods the additionnal code 6921 is applicable. (f) for these goods the additionnal code 6922 is applicable. No L 141 / 18 Official Journal of the European Communities 4. 6. 94 ( i ) 1905 40 1905 90 10 20 30 to 90 2001 2001 90 30 40 2004 2004 10 91 2004 90 10 2005 2005 20 10 2005 80 2008 2008 92 45 2008 99 85 91 (2) (3) (4) (5) (6) (7) (8 ) (9) ( 10) (11 ) ( 12) (13)  Rusks, toasted bread and similar toasted products See Annex II  Other :   Matzos 168   Communion wafers, empty cachets of a kind suitable for pharmaceutical use , sealing wafers, rice paper and similar products 644   Other See Annex II Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid :  Other :   Sweet corn (Zea mays var. saccharata) 100 (a)   Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch 40 (a) Other vegetables, prepared or preserved other ­ wise than by vinegar or acetic acid ; frozen :  Potatoes :   In the form of flour, meal or flakes See Annex II  Other vegetables and mixtures of vegeta ­ bles :   Sweet corn (Zea mays var. saccharata) 100 (a) Other vegetables prepared or preserved other ­ wise than by vinegar or acetic acid, not frozen :  Potatoes   In the form of flour, meal or flakes See Annex II  Sweet corn (Zea mays var. saccharata) 100(a) Fruits, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweete ­ ning matter or spirit, not elsewhere specified or included :  Musli-type preparations with a basis of unroasted cereal flakes See Annex II  Other :   Maize (corn), other than sweet corn (Zea mays var. saccharata) 100(a)   Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch 40 (a) (a) Per 100 kilogrammes of drained sweet potatoes ect., or maize. No L 141 / 194. 6. 94 Official Journal of the European Communities ( 1 ) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11 ) ( 12) ( 13) 2101 Extracts, essences and concentrates, of coffee, tea or mate and prepartions with a basis of these products or with a basis of coffee, tea or mate ; roasted chicory and other roasted coffee substitues and extracts, essences and concen ­ trates thereof : 2101 10 - Extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee :   Extracts, essences or concentrates : Preparations : 99    Other See Annex II 2101 20  Extracts, essences and concentrates, of tea or mate, and preparations with a basis of these extracts, essences or concentrates, or with a basis of tea or mate : 90 Other See Annex II 2101 30  Roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates thereof :   Roasted chicory and other roasted coffee substitutes : 19    Other 137   Extracts, essences and concentrates of roasted chicory and other roasted coffee substitutes : 99 Other 245 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002) ; prepared baking powders : 210210  Active yeasts :   Bakers' yeast : 31    Dried 425 39    Other 125 2105 00 Ice cream and other edible ice, whether or not contaning cacao : 10  Containing no milk fats or containing less than 3 % by weight of such fats 25 10  Containing by weight of milk fats : 91   3 % or more but less than 7 % 20 23 99   7 % or more 20 35 2106 Food preparations not elswhere specified or included : 2106 10  Protein concentrates and textured protein substances : 90   Other See Annex II 2106 90 - Other : 10   Cheese fondues 60 99   Other See Annex II Official Journal of the European CommunitiesNo L 141 /20 4. 6. 94 ( 1 ) (2) (3) (4) (5) (6) (7) (8) (9) ( 10) ( 11 ) ( 12) ( 13) 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweet ­ ening matter or flavoured, and other non-alco ­ holic beverages, not including fruit or vege ­ table juices of heading No 2009 : 2202 90 - Other :   Other, containing by weight of fat obtained from the products of heading Nos 0401 to 0404 : 91    Less than 0,2 % 10 8 95    0,2 % or more but less than 2 % 10 6 99    2 % or more 10 13 II . ALCOHOLS AND THEIR HALOGE ­ NATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES : 2905 Acyclic alcohols and their halogenated, sulpho ­ nated, nitrated or nitrosated derivatives :  Other polyhydric alcohols : 2905 43   Mannitol 300 2905 44   D-Glucitol (sorbitol)    In aqueous solution : 11     Containing 2 % or less by weight of mannitol , calculated on the D-glucitol content 172 19     Other 90    Other : 91     Containing 2 % or less by weight of mannitol , calculated on the D-Glucitol content 245 99 Other 128 3505 Dextrins and other modified starches (for example, pregelatinized or esterified starches) ; glues based on starches, or on dextrins or other modified starches : J505 10  Dextrins and other modified starches : 10   Dextrins : 189   Other modified starches : 90 Other 189 J505 20 - Glues : 10   Containing, by weight, less than 25 % of starches of dextrins or other modified starches 48 30   Containing, by weight, 25 % or more but less than 55 % of starches or dextrins or other modified starches 95 Official Journal of the European Communities4. 6 . 94 No L 141 /21 ( 1 ) (2) (3) (4) (5) (6) (7) (8) (9) ( 10) ( 11 ) (12) ( 13) 50 Containing, by weight, 55 % or more but less than 80 % of starches or dextrins or other modified starches 151 90   Containing, by weight, 80 % or more of starches or dextrins or other modified starches 1 89 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dres ­ sings and mordents), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included : 3809 10  With a basis of amylaceous substances : 10   Containing by weight of such substances less than 55 % 95 30   Contaning by weight of such substancess 55 % or more but less than 70 % 132 50   Containing by weight of such substances 70% or more but less than 83% 161 90   Contaning by weight of such substances 83 % or more 189 3823 Prepared bindes for foundry moulds or cores ; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included : 3823 60  Sorbitol other than of subheading 2905 44 :   In aqueous solution : 11  Containing 2 % or less by weight of mannitol, calculated on the D-glucitol content 172 19 Other 90   Other : 91    Containing 2 % or less by weight of mannitol , calculated on the D-glucitol content . 245 99 Other 128 No L 141 /22 Official Journal of the European Communities 4. 6. 94 ANNEX II (per 100 kg of goods) Milk fat, milk proteins, sucrose, invert sugar and isoglucose ; starch and glucose contents Skimmed-milk powder (PG 2) Whole-milk powder (PG 3) Butter (PG 6) White Sugar Common wheat Maize kg kg kg kg kg kg 14 42 75 146 208 3 3 3 3 3 3 14 42 75 146 208 A. Containing no milk fats or containing less than 1,5 % by weight of such fats, and containing by weight of milk proteins :  2,5 % or more but less than 6 %  6 % or more but less than 18 %  18 % or more but less than 30 %  30 % or more but less than 60 %  60 % or more Containing 1,5 % or more but less than 3 % by weight of milk fats :  Containing no milk proteins or containing less than 2,5 % by weight of such proteins :  Containing by weight of milk proteins :  2,5 % or more but less than 6 %  6 % or more but less than 18 %  1 8 % or more but less than 30 %  30 % or more but less than 60 %  60 % or more Containing 3 % or more but less than 6 % by weight of milk fats :  Containing no milk proteins or containing less than 2,5 % by weight of such proteins  Containing by weight of milk proteins :  2,5 % or more but less than 1 2 %  1 2 % or more Containing 6 % or more but less than 9 % by weight of milk fats :  Containing no milk proteins or containing less than 4 % by weight of such proteins  Containing by weight of milk proteins :  4 % or more but less than 1 5 %  15 % or more Containing 9 % or more but less than 12 % by weight of milk fats :  Containing no milk proteins or containing less than 6 % by weight of such proteins  Containing by weight of milk proteins :  6 % or more but less than 18 %  18 % or more 2012 71 32 6 6 10 10 14 14 10 71 9 70 43 4. 6 . 94 No L 141 /23Official Journal of the European Communities (per 100 kg of goods) Milk fat, milk proteins, sucrose, invert sugar and isoglucose ; starch and glucose contents Skimmed-milk powder (PG 2) Whole-milk powder (PG 3) Butter (PG6) White Sugar Common Maize wheat kg kg kg kg kg kg 56 65 50 38 20 2 20 29 29 45 45 63 81 99 117 Containing 1 2 % or more but less than 1 8 % by weight of milk fats :  Containing no milk proteins or containing less than 6 % by weight of such proteins  Containing by weight of milk proteins :  6 % or more but less than 1 8 %  18 % or more Containing 18 % or more but less than 26 % by weight of milk fats :  Containing no milk proteins or containing less than 6 % by weight of such proteins  Containing 6 % or more by weight of milk proteins Containing 26 % or more but less than 40 % by weight of milk fats :  Containing no milk proteins or containing less than 6 % by weight of such proteins  Containing 6 % or more by weight of milk proteins Containing by weight of milk fats :  40 % or more but less than 55 %  55 % or more but less than 70 %  70 % or more but less than 85 %  85 % or more B. Containing by weight of sucrose, invert sugar and/or isoglucose :  5 % or more but less than 30 %  30 % or more but less than 50 %  50 % or more but less than 70 %  70 % or more C. Containing by weight of starch and/or glucose :  5 % or more but less than 25 %  25 % or more but less than 50 %  50 % or more but less than 75 %  75 % or more 24 45 65 93 22 47 74 101 22 47 74 101 No L 141 /24 Official Journal of the European Communities 4. 6. 94 ANNEX III Additional codes of the variable components calculated according to Annex II Note : At the publication of the amounts of the variable components the codes hereunder shall be preceded by the figure 7 Milk fat (% by weight) Milk proteins (% by weight) ( ¢ ¢ ¢) Starch/Glucose (% by weight) (*) &gt; 0&lt;5 &gt; 5&lt;25 &gt; 25 &lt; 50 &gt; 50 &lt; 75 &gt; 75 Ili Sucrose/Invert sugar/Isoglucose (% by weight) (**) &gt; 0 &lt; 2,5 &gt; 2,5 &lt;6 &gt; 6 &lt; 18 &gt; 18 &lt; 30 &gt; 30 &lt; 60 &gt; 60 &gt;0&lt;2,5 &gt; 2,5 &lt;6 &gt; 6 &lt; 18 &gt; 18&lt;30 &gt; 30 &lt; 60 &gt;60 &gt;0&lt;2,5 &gt; 2,5 &lt; 12 &gt; 12 &gt;0&lt;4 &gt; 4&lt; 15 &gt; 15 &gt;0&lt;6 &gt; 6 &lt; 18 &gt; 18 &gt;0&lt;6 &gt; 6 &lt; 18 &gt; 18 &gt; 0&lt;6 &gt;6 &gt;0&lt;6 &gt;6 &gt; 0 &lt; 1,5 &gt; 1,5 &lt;3 &gt; 3&lt;6 &gt; 6&lt;9 &gt; 9 &lt; 12 &gt; 1 2 &lt; 1 8 &gt; 18 &lt; 26 &gt; 26 &lt; 40 &gt;40&lt;55 &gt; 55 &lt; 70 &gt; 70&lt;85 &gt; 85 &gt;0 &gt;5 &gt; 30 &gt; 50 &gt; 7ft &gt;0 &gt;5 &gt; 30 &gt; 50 ,_n &gt;0 &gt;5 &gt; 30 . &gt;0 &gt;5 &gt;0 ^ -&lt;5 &lt; 30 &lt; 50 &lt; 70 &lt;5 &lt; 30 &lt; 50 &lt; 70 &lt;5 &lt; 30 &lt; 50 &lt;5 &lt; 30 ^ &lt;5 000 001 002 003 004 005 006 007 008 009 010 011 012 013 015 016 017 758 759 020 021 022 023 024 025 026 027 028 029 030 031 032 033 035 036 037 768 769 040 041 042 043 044 045 046 047 048 049 050 051 052 053 055 056 057 778 779 060 061 062 063 064 065 066 067 068 069 070 071 072 073 075 076 077 788 789 080 081 082 083 084 085 086 087 088 x 090 091 092 x 095 096 X X X 800 801 802 x x 805 806 807 x x 810 81 1 x x x x x x x 100 101 102 103 104 105 106 107 108 109 110 111 112 113 115 116 117 798 799 120 121 122 123 124 125 126 127 128 129 130 131 132 133 135 136 137 808 809 140 141 142 143 144 145 146 147 148 149 150 151 152 153 155 156 157 818 819 160 161 162 163 164 165 166 167 168 169 170 171 172 173 175 176 177 828 829 180 181 182 183 x 185 186 187 188 x 190 191 192 x 195 196 x x x 820 821 822 x x 825 826 827 x x 830 831 x x x x x x x 840 841 842 843 844 845 846 847 848 849 850 851 852 853 855 856 857 858 859 200 201 202 203 204 205 206 207 208 209 210 211 212 213 215 216 217 220 221 260 261 262 263 264 265 266 267 268 269 270 271 272 273 275 276 X 838 X 860 861 862 863 864 865 866 867 868 869 870 871 872 873 875 876 877 878 879 300 301 302 303 304 305 306 307 308 309 310 311 312 313 315 316 317 320 321 360 361 362 363 364 365 366 367 368 369 370 371 372 373 375 376 x 378 X 900 901 902 903 904 905 906 907 908 909 910 911 912 913 915 916 917 918 919 400 401 402 403 404 405 406 407 408 409 410 411 412 413 415 416 417 420 421 460 461 462 463 464 465 466 467 468 x 470 471 472 x 475 476 x x x 940 941 942 943 944 945 946 947 948 949 950 951 952 953 955 956 957 958 959 500 501 502 503 504 505 506 507 508 509 510 511 512 513 515 516 517 520 521 560 561 562 563 564 565 566 567 568 x 570 571 572 x 575 576 x x X 960 961 962 963 964 965 966 967 968 969 970 971 972 973 975 976 977 978 979 600 601 602 603 604 605 606 607 608 609 610 611 612 613 615 616 X 620 X 980 981 982 983 984 985 986 987 988 x 990 991 992 x 995 996 X X X 700 701 702 703 x 705 706 707 708 x 710 711 712 X 715 716 x x x 720 721 722 723 x 725 726 727 728 x 730 731 732 x 735 736 x x x 740 741 742 x x 745 746 747 x x 750 751 x X X x x X X 760 761 762 x x 765 766 x x x 770 771 x x x x x X X 780 781 x x x 785 786 xxxxxxxxxxxx ( ¢) Starch/Glucose The content of the goods (as presented) in starch, its degradation products, i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity, factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) and/or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. (**) Sucrose/Invert sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the arithmetical sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) and/or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. (***) Milk proteins Caseins and/or caseinates forming part of goods shall not be regarded as milk proteins if the goods do not have any other constituent of lactic origin . Milkfat contained in the goods at less than 1 % , and lactose at less than 1 %, by weight, are not considered as other constituents of lactic origin. When customs formalities are completed, the person concerned must include in the appropriate declaration : 'only milk ingredient : casein/caseinate', if such is the case.